Fourth Court of Appeals
                            San Antonio, Texas
                                 JUDGMENT
                               No. 04-15-00261-CR

                                  Joseph RIOS,
                                    Appellants

                                        v.

                              The STATE of Texas,
                                   Appellees

           From the 175th Judicial District Court, Bexar County, Texas
                         Trial Court No. 2014CR4757
                 Honorable Philip A. Kazen Jr., Judge Presiding

BEFORE JUSTICE BARNARD, JUSTICE MARTINEZ, AND JUSTICE ALVAREZ

 In accordance with this court’s opinion of this date, this appeal is DISMISSED.

 SIGNED June 3, 2015.


                                         _________________________________
                                         Marialyn Barnard, Justice